           Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1930V
                                          UNPUBLISHED


    YATRI KADAKIA,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: July 14, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

       On December 17, 2018, Yatri Kadakia filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza (“flu”) vaccination administered on
October 16, 2017. Petition at 1; Stipulation, filed at July 13, 2021, ¶¶ 1-2. Petitioner further
alleges that the vaccine was administered within the United States, that she suffered the
residual effects of her alleged injury for more than six months, and that there has been
no prior award or settlement of a civil action for damages on her behalf as a result of her
condition. Petition at 1, 3; Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine
caused Petitioner to suffer a left shoulder injury or any other injury or her current condition,
and denies that Petitioner sustained a SIRVA Table injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 2 of 7



       Nevertheless, on July 13, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $130,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
           Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 3 of 7



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
YATRI KADAKIA,                                  )
                 Petitioner,                    )
                                                )       No.18-1930V
          v.                                    )       Chief Special Master Corcoran
                                                )       ECF
SECRET ARY OF HEALTH AND                        )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )


                                           STIPULATION


          The parties hereby stipulate to the following matters:

          1. Yatri Kadakia, petitioner, filed a petition for vaccine compensation wider the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the ''Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of an

influenza (''flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the ''Table"),

42 C.F.R. § 100.3 (a).

          2. Petitioner received the flu vaccine on October 16, 2017.

          3. The vaccination was administered within the United States.

          4. Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

Administration as defmed in the Table; she further alleges that the flu vaccine caused her alleged

shoulder injury, and that she suffered the residual effects of her alleged injury for more than six

months.

          5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
           Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 4 of 7



          6. Respondent denies that the flu vaccine caused petitioner to suffer a left shoulder injury

or any other injury or her current condition, and denies that petitioner sustained a SIRVA Table

injury.

          7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation descnbed in paragraph 8 of this Stipulation.

          8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Heahh and Human Services will issue

the following vaccine compensation payment:

          A lump sum of $130,000.00 in the form of a check payable to petitioner. This
          amount represents compensation for all damages that would be available under 42
          U.S.C. § 300aa-15(a).

          9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

          10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide heahh services on a pre-paid basis.
          Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 5 of 7



        11. Payment made pursuant to paragraph 8 of this Stipulation and any am01mts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments descnbed in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Heahh and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resuhed from, the flu vaccination administered on October 16, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 17, 2018

in the United States Court of Federal Claims as petition No. 18-1930V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
         Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 6 of 7



        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal CJaims fails to enter judgment in conformity with a

decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipu1ation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award descnbed in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Heahh and Human Services that the flu vaccine caused or significantly aggravated

petitioner's alleged shoulder injury, or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
              Case 1:18-vv-01930-UNJ Document 54 Filed 08/17/21 Page 7 of 7




     Respectfully submitted,

     PETITIONER:


         ~~
     YATRI KADAKIA

     ATTORNEY OF RECORD FOR                     AUTHORIZED REPRESENTATIVE
     PETITIONER:                                OF THE ATTORNEY GENERAL:



                                               \..A.A< ~\6---R ~
     L~                                        HEATHER L. PEARLMAN
     Counsel for Petitioner                    Deputy Director
     Law Offices of Leah V. Durant, PLLC       Torts Branch, Civil Division
     1717 K Street NW, Suite 900               U.S. Department of Justice
     Washington, DC 20006                      P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146



     AUTHORIZED REPRESENTATIVE                  ATTORNEY OF RECORD FOR
     OF THE SECRETARY OF HEALTH                 RESPONDENT:
     AND HUMAN SERVICES:
                                                 jc_JYl"l~.5 Do.~
Da&. ~ I D~Sc-, 7?1-S, A/JM,~~                      ~ 1-Jl~ Lf~OL✓ lrn--.
     TAMARA OVERBY                              KIMBERLY S. DAVEY
     Acting Director, Division of Injury        Trial Attorney
      Compensation Programs                     Torts Branch, Civil Division
     Healthcare Systems Bureau                  U.S. Department of Justice
     Health Resources and Services              P.O. Box 146
      Administration                            Benjamin Franklin Station
     U.S. Department of Health                  Washington, DC 20044-0146
      and Human Services                        (202) 307-1815
     5600 Fishers Lane, 08N146B                 kimberly.davey@usdoj.gov
     Rockville, MD 20857


     Dated: (2--=t / 13   lz ,;z 1
